DETAILED ACTION
This is the first Office action on the merits based on the 17/332241 application filed on 05/27/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, 05/27/2021 currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In line 1, “a spheroidal member” should be --- an elastomeric oblong member ---.
In each of lines 2, 3-4, 5, 5-6, and 6-7, “the spheroidal member” should be --- the elastomeric oblong member ---.
Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1 and 18 of the reference application.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 14 and 15 of the reference application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 2 of the reference application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 13 of the reference application.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 17 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 4 and 17 of the reference application.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 9 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 5 and 9 of the reference application.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 6 of the reference application.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 7 of the reference application.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 8 of the reference application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 9 of the reference application.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 10 of the reference application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 11 of the reference application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 12 of the reference application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 13 of the reference application.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 14 of the reference application.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 15 of the reference application.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 16 of the reference application.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 17 of the reference application.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1 and 2 of the reference application.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 11,033,778 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1 and 19 of the reference application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curlee (US 3,460,828).
Regarding claim 1, Curlee discloses a fitness device (the apparatus 10; Figures 1 and 2) comprising:
an elastomeric oblong member (the body 11 “which can be formed from either a resilient foam material, such as the widely available foam rubbers or plastic foams, or any of the durable inflatable plastic and rubber sheet materials.  The body 11, in this instance fabricated from inflatable sheet material, includes an outer shell or cover 12 and an inner shell or cover 13 which are joined together for inflation to produce a generally ellipsoidal or football shape.”; column 2, lines 48-56; Figures 1 and 2) having an interior cavity (the cavity 17; Figures 1 and 2) and a surface (the outer surface of the outer shell 12 together with the surface of the inner shell 13; Figures 1 and 2), the surface defining an aperture (the aperture through the openings 15, 16 defined by the outer surface of the outer shell 12 together with the surface of the inner shell 13 (Figures 1 and 2); analogously the aperture through the openings 40, 41 defined by the outer surface of the outer shell 38 together with the surface of the inner shell 39 (Figure 3)); and
a structured surface (“Further, reinforcing cylinders can be employed in conjunction with some, all or none of the embodiments of the invention” (column 6, lines 1-3), such as the reinforcing cylinder 43 which may be provided with the cavity 42 (column 4, lines 23-38; Figure 3).  In other words, the cavity 17 in Figures 1 and 2 may also be provided with an analogous reinforcing cylinder.) positioned within the aperture (analogous to positioning of the reinforcing cylinder 43 within the aperture through the openings 40, 41, as in the embodiment of Figure 3), the structured surface extending into the interior cavity of the elastomeric oblong member (analogous to the reinforcing cylinder 43 serving as a means for anchoring position orienting handgrips 44 and toe holds 45 within the confines of cavity 42, as in the embodiment of Figure 3; column 4, lines 23-38).
Regarding claim 2, Curlee further discloses wherein the structured surface comprises at least one portion (the position orienting handgrips 44 and toe holds 45; Figure 3; column 4, lines 23-38) contoured to conform to a body of a user.
Regarding claim 3, Curlee further discloses wherein the elastomeric oblong member further comprises an elastomeric material (the body 11 “which can be formed from either a resilient foam material, such as the widely available foam rubbers or plastic foams, or any of the durable inflatable plastic and rubber sheet materials.  The body 11, in this instance fabricated from inflatable sheet material, includes an outer shell or cover 12 and an inner shell or cover 13 which are joined together for inflation to produce a generally ellipsoidal or football shape.”; column 2, lines 48-56; Figures 1 and 2), and wherein the elastomeric oblong member is recoverably deformable (via the durable inflatable plastic and rubber sheet materials; column 2, lines 48-56; Figures 1 and 2).
Regarding claim 4, Curlee further discloses wherein the structured surface is sealed to the elastomeric oblong member about the aperture (“The outermost surface of cylinder 43 is positioned in substantially continuous surface-to-surface contact with the inner shell 39 of the body”; column 4, lines 23-35; Figure 3).
Regarding claim 5, Curlee further discloses wherein the aperture and the structured surface are positioned on a cylindrical portion of the elastomeric oblong member (Figures 1-3).
Regarding claim 7, Curlee further discloses wherein the elastomeric oblong member is inflatable (“The body 11, in this instance fabricated from inflatable sheet material, includes an outer shell or cover 12 and an inner shell or cover 13 which are joined together for inflation to produce a generally ellipsoidal or football shape.”; column 2, lines 52-56) and further comprises a valve (the valve stem 14; column 2, lines 56-58; Figure 1) configured for transferring air into the interior cavity of the elastomeric oblong member (“Air may be pumped through a valve of any suitable known type, as indicated by the valve stem 14, to inflate the body 11 to its predetermined shape” (column 2, lines 56-58).  Accordingly, the valve 14 is capable of transferring air into the cavity 17.).
Regarding claim 8, Curlee further discloses wherein the surface of the elastomeric oblong member comprises a textured surface (via the varying diameters of the surface of the outer shell; Figures 1 and 2).
Regarding claim 9, Curlee further discloses wherein the textured surface comprises at least one rib or stud (18 (Figure 1); 28-32 (Figure 2)).

Regarding claim 19, Curlee discloses a fitness device (the apparatus 36; Figure 3) comprising:
an elastomeric oblong member (“The body 37 of the apparatus 36 is formed from an inflatable member having an outer shell 38 and an inner shell 39.”; column 4, lines 12-18; Figure 3) having an interior cavity (the cavity 42; Figure 3), the elastomeric oblong member comprising a cylindrical portion extending between a first hemispherical endcap and a second hemispherical endcap (refer to the annotated Figure 3, see below), wherein a surface (the outer surface of the outer shell 38 together with the surface of the inner shell 39; Figure 3) of the elastomeric oblong member defines an aperture (the aperture through the openings 40, 41 defined by the outer surface of the outer shell 38 together with the surface of the inner shell 39; Figure 3) positioned between the interior cavity and an exterior (the outer surface of the outer shell 38; Figure 3) of the elastomeric oblong member; and

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a structured surface (“Further, reinforcing cylinders can be employed in conjunction with some, all or none of the embodiments of the invention” (column 6, lines 1-3), such as the reinforcing cylinder 43 which may be provided with the cavity 42 (column 4, lines 23-38; Figure 3) positioned on the surface of the elastomeric oblong member over the aperture (Figure 3), the structured surface extending into the interior cavity of the elastomeric oblong member (the reinforcing cylinder 43 serving as a means for anchoring position orienting handgrips 44 and toe holds 45 within the confines of cavity 42; Figure 3; column 4, lines 23-38).
Regarding claim 20, Curlee further discloses wherein the elastomeric oblong member has a spheroidal shape, an ellipsoidal shape (“The embodiment of the apparatus 36 of the invention shown in FIG. 3 is ellipsoidal in appearance.”; column 4, lines 12-13; Figure 3), a cylindrical shape, a dumbbell shape, or an hourglass shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4,141,588) in view of Curlee (US 3,460,828).
Regarding claim 1, Anderson discloses a fitness device (Figures 1-3) comprising:
an oblong member (the generally ellipsoidal-shaped body 10; Figures 1-3) having an interior cavity (refer to the annotated Figure 3, see below) and a surface (the top surface 11; Figures 1-3), the surface defining an aperture (the opening 14; Figures 1-3); and
a structured surface (the angularly related body rest 19; Figures 1-3) positioned within the aperture (Figures 1-3), the structured surface extending into the interior cavity of the oblong member (Inasmuch as applicant discloses the structured surface extending into the interior cavity (refer to applicant’s Figure 2D and particularly applicant’s Figure 2E), Anderson discloses the same in Figure 3.).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, Anderson fails to disclose: the oblong member is elastomeric.
Curlee teaches an analogous fitness device (the apparatus 10; Figure 1) comprising an elastomeric oblong member (the body 11 “which can be formed from either a resilient foam material, such as the widely available foam rubbers or plastic foams, or any of the durable inflatable plastic and rubber sheet materials.  The body 11, in this instance fabricated from inflatable sheet material, includes an outer shell or cover 12 and an inner shell or cover 13 which are joined together for inflation to produce a generally ellipsoidal or football shape.”; column 2, lines 48-56; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the oblong member of Anderson’s invention such that it is elastomeric, as taught by Curlee, in order to enable the fitness device to be selectively inflatable (Curlee: column 2, lines 48-56; Figure 1) for the advantage of minimizing dimensions of the fitness device to facilitate storage and transport.
Regarding claim 2, Anderson further discloses wherein the structured surface comprises at least one portion contoured to conform to a body of a user (Suspended downwardly in opening 14 is an angularly related body rest 19 comprising a pair of spaced apart side walls 20 which have their upper edges 21 connected to long sides 17 of opening 14 and lower edges 22 connected to an L-shaped bottom wall 23 arranged to conform to the posterior of a reclining child.”; column 3, lines 12-18; Figures 1-3).
Regarding claim 3, Anderson in view of Curlee teaches the invention as substantially claimed, see above, and further teaches wherein the elastomeric oblong member further comprises an elastomeric material (Curlee: the body 11 “which can be formed from either a resilient foam material, such as the widely available foam rubbers or plastic foams, or any of the durable inflatable plastic and rubber sheet materials.  The body 11, in this instance fabricated from inflatable sheet material, includes an outer shell or cover 12 and an inner shell or cover 13 which are joined together for inflation to produce a generally ellipsoidal or football shape.”; column 2, lines 48-56; Figures 1 and 2), and wherein the elastomeric oblong member is recoverably deformable (Curlee: via the durable inflatable plastic and rubber sheet materials; column 2, lines 48-56; Figures 1 and 2).
Regarding claim 4, Anderson in view of Curlee teaches the invention as substantially claimed, see above, and further teaches wherein the structured surface is sealed to the elastomeric oblong member about the aperture (Anderson: Figures 1-3; column 3, lines 10-23).
Regarding claim 5, Anderson in view of Curlee teaches the invention as substantially claimed, see above, and further teaches wherein the aperture and the structured surface are positioned on a cylindrical portion of the elastomeric oblong member (Anderson: refer to the annotated Figure 3, see above).
Regarding claim 7, Anderson in view of Curlee teaches the invention as substantially claimed, see above, and further teaches wherein the elastomeric oblong member is inflatable (Curlee: “The body 11, in this instance fabricated from inflatable sheet material, includes an outer shell or cover 12 and an inner shell or cover 13 which are joined together for inflation to produce a generally ellipsoidal or football shape.”; column 2, lines 52-56) and further comprises a valve (Curlee: the valve stem 14; column 2, lines 56-58; Figure 1) configured for transferring air into the interior cavity of the elastomeric oblong member (Curlee: “Air may be pumped through a valve of any suitable known type, as indicated by the valve stem 14, to inflate the body 11 to its predetermined shape.”; column 2, lines 56-58.).
Regarding claim 8, Anderson in view of Curlee teaches the invention as substantially claimed, see above, and further teaches wherein the surface of the elastomeric oblong member comprises a textured surface (Anderson: the top surface is “textured so as to provide adequate non-slipping surface”; claim 3).

Regarding claim 19, Anderson discloses a fitness device (Figures 1-3) comprising:
an oblong member (the generally ellipsoidal-shaped body 10; Figures 1-3) having an interior cavity (refer to the annotated Figure 3, see above), the oblong member comprising a cylindrical portion extending between a first hemispherical endcap and a second hemispherical endcap (refer to the annotated Figure 3, see above), wherein a surface (the top surface 11; Figures 1-3) of the oblong member defines an aperture (the opening 14; Figures 1-3) positioned between the interior cavity and an exterior (the exterior of the generally ellipsoidal-shaped body 10; Figures 1 and 3) of the oblong member; and
a structured surface (the angularly related body rest 19; Figures 1-3), the structured surface extending into the interior cavity of the oblong member (Inasmuch as applicant discloses the structured surface extending into the interior cavity (refer to applicant’s Figure 2D and particularly applicant’s Figure 2E), Anderson discloses the same in Figure 3.).
However, Anderson fails to disclose: the oblong member is elastomeric.
Curlee teaches an analogous fitness device (the apparatus 10; Figure 1) comprising an elastomeric oblong member (the body 11 “which can be formed from either a resilient foam material, such as the widely available foam rubbers or plastic foams, or any of the durable inflatable plastic and rubber sheet materials.  The body 11, in this instance fabricated from inflatable sheet material, includes an outer shell or cover 12 and an inner shell or cover 13 which are joined together for inflation to produce a generally ellipsoidal or football shape.”; column 2, lines 48-56; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the oblong member of Anderson’s invention such that it is elastomeric, as taught by Curlee, in order to enable the fitness device to be selectively inflatable (Curlee: column 2, lines 48-56; Figure 1) for the advantage of minimizing dimensions of the fitness device to facilitate storage and transport.
Regarding claim 20, Anderson in view of Curlee teaches the invention as substantially claimed, see above, and further teaches wherein the elastomeric oblong member has a spheroidal shape, an ellipsoidal shape (Anderson: the generally ellipsoidal-shaped body 10; Figures 1-3), a cylindrical shape, a dumbbell shape, or an hourglass shape.

Claims 6 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4,141,588) in view of Curlee (US 3,460,828), and further in view of Lee (US 2015/0150381).
Regarding claim 6, Anderson in view of Curlee teaches the invention as substantially claimed, see above, and further teaches wherein the structured surface further comprises:
a first portion (Anderson: the back portion 24 together with the seat portion 25; Figures 1-3; refer to the annotated Figure 1, see below) and a second portion (Anderson: the sloping leg portion 26; Figures 1-3; refer to the annotated Figure 1, see below) each extending from the surface of the elastomeric oblong member (Anderson: Figures 1-3; refer to the annotated Figure 1, see below) to join at a shared edge (Anderson: the shared edge between the seat portion 25 and the sloping leg portion 26; Figures 1-3; refer to the annotated Figure 1, see below) within the interior cavity (Anderson: Figures 1-3 refer to the annotated Figure 1, see below); and
a side wall (Anderson: the side walls 20; Figures 1-3),
wherein the first portion, the second portion, and the side wall form an externally accessible compartment (Anderson: Figures 1-3; column 3, lines 12-23) within the interior cavity (Anderson: Figures 1-3; refer to the annotated Figure 1, see below), and
wherein the first portion and the second portion are not parallel (Anderson: Figures 1-3; refer to the annotated Figure 1, see below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

However, Anderson in view of Curlee fails to teach: the first and second portions are rigid.
Lee teaches an analogous invention comprising a member (the foam seating article 10; Figures 1-8) having a structured surface (the second hard plastic portion 23; Figures 6-8) with first (the back portion of the second hard plastic portion 23; Figures 6-8) and second (the leg portion of the second hard plastic portion 23; Figures 6-8) rigid portions (23 is a hard plastic; paragraphs 0064-0065).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the structured surface of Anderson’s invention modified in view of Curlee such that the first and second portions are rigid, as taught by Lee, in order to maintain the predetermined curves of the sitting surface of the structured surface (Lee: “there is a second hard plastic portion 23… shaped as a curved sitting surface”; paragraph 0064).

Regarding claim 10, Anderson discloses a fitness device (Figures 1-3) comprising:
an oblong member (the generally ellipsoidal-shaped body 10; Figures 1-3) having an interior cavity (refer to the annotated Figures 1 and 3, see above) and a surface (the top surface 11; Figures 1-3), the surface defining an aperture (the opening 14; Figures 1-3); and
a structured surface (the angularly related body rest 19; Figures 1-3) positioned on the surface of the oblong member over the aperture (Figures 1-3), the structured surface comprising:
a first portion (the back portion 24 together with the seat portion 25; Figures 1-3; refer to the annotated Figure 1, see above) and a second portion (the sloping leg portion 26; Figures 1-3; refer to the annotated Figure 1, see above) each extending from the surface of the oblong member (Figures 1-3; refer to the annotated Figure 1, see above) to join at a shared edge (the shared edge between the seat portion 25 and the sloping leg portion 26; Figures 1-3; refer to the annotated Figure 1, see above) within the interior cavity (Figures 1-3; refer to the annotated Figure 1, see above); and
a side wall (the side walls 20; Figures 1-3),
wherein the first portion, the second portion, and the side wall form an externally accessible compartment (Figures 1-3; column 3, lines 12-23) within the interior cavity (Figures 1-3; refer to the annotated Figure 1, see above), and
wherein the first portion and the second portion are not parallel (Figures 1-3; refer to the annotated Figure 1, see above).
However, Anderson fails to disclose: the oblong member is elastomeric.
Curlee teaches an analogous fitness device (the apparatus 10; Figure 1) comprising an elastomeric oblong member (the body 11 “which can be formed from either a resilient foam material, such as the widely available foam rubbers or plastic foams, or any of the durable inflatable plastic and rubber sheet materials.  The body 11, in this instance fabricated from inflatable sheet material, includes an outer shell or cover 12 and an inner shell or cover 13 which are joined together for inflation to produce a generally ellipsoidal or football shape.”; column 2, lines 48-56; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the oblong member of Anderson’s invention such that it is elastomeric, as taught by Curlee, in order to enable the fitness device to be selectively inflatable (Curlee: column 2, lines 48-56; Figure 1) for the advantage of minimizing dimensions of the fitness device to facilitate storage and transport.
Anderson in view of Curlee teaches the invention as substantially claimed, see above, but fails to teach: the first and second portions are rigid.
Lee teaches an analogous invention comprising a member (the foam seating article 10; Figures 1-8) having a structured surface (the second hard plastic portion 23; Figures 6-8) with first (the back portion of the second hard plastic portion 23; Figures 6-8) and second (the leg portion of the second hard plastic portion 23; Figures 6-8) rigid portions (23 is a hard plastic; paragraphs 0064-0065).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the structured surface of Anderson’s invention modified in view of Curlee such that the first and second portions are rigid, as taught by Lee, in order to maintain the predetermined curves of the sitting surface of the structured surface (Lee: “there is a second hard plastic portion 23… shaped as a curved sitting surface”; paragraph 0064).
Regarding claim 11, Anderson in view of Curlee, and further in view of Lee, teaches the invention as substantially claimed, see above, and further teaches wherein the first rigid portion is perpendicular to the second rigid portion (Anderson: the left and right sides of the sloping leg portion 26 at the lower edges 22 of the side walls 20 appear to be perpendicular to the back portion 24; Figures 1-3).
Regarding claim 12, Anderson in view of Curlee, and further in view of Lee, teaches the invention as substantially claimed, see above, and further teaches wherein the elastomeric oblong member has a central axis (Anderson: refer to the annotated Figure 1, see above), and wherein the first rigid portion and the second rigid portion extend toward the central axis (Anderson: refer to the annotated Figure 1, see above).
Regarding claim 13, Anderson in view of Curlee, and further in view of Lee, teaches the invention as substantially claimed, see above, and further teaches wherein the structured surface is shaped to follow a curvature of the surface of the elastomeric oblong member (Anderson: Figures 1-3).
Regarding claim 14, Anderson in view of Curlee, and further in view of Lee, teaches the invention as substantially claimed, see above, and further teaches wherein the structured surface is sealed to the elastomeric oblong member about the aperture (Anderson: Figures 1-3; column 3, lines 10-23).
Regarding claim 15, Anderson further discloses wherein the structured surface forms a seat configured to provide support to a user (Anderson: Suspended downwardly in opening 14 is an angularly related body rest 19 comprising a pair of spaced apart side walls 20 which have their upper edges 21 connected to long sides 17 of opening 14 and lower edges 22 connected to an L-shaped bottom wall 23 arranged to conform to the posterior of a reclining child.”; column 3, lines 12-18; Figures 1-3).
Regarding claim 16, Anderson in view of Curlee, and further in view of Lee, teaches the invention as substantially claimed, see above, and further teaches wherein at least one of the first rigid portion and the second rigid portion are contoured to conform to a body of the user (Anderson: The “L-shaped bottom wall 23 arranged to conform to the posterior of a reclining child” (column 3, lines 12-18; Figures 1-3) comprises the back portion 24, the seat portion 25, and the sloping leg portion 26 (“Bottom wall 23 is formed into a downwardly and forwardly extending back portion 24 from a connection with upper short side 16 of opening 14 including a horizontally extending seat portion 25 and further a downwardly and forwardly sloping leg portion 26 connected to short side 18 at the lower end of the opening.”; column 3, lines 18-23; Figure 1-3).).
Regarding claim 17, Anderson in view of Curlee, and further in view of Lee, teaches the invention as substantially claimed, see above, and further teaches wherein the elastomeric oblong member comprises a cylindrical portion (Anderson: refer to the annotated Figure 3, see above) extending between a first hemispherical endcap (Anderson: refer to the annotated Figure 3, see above) and a second hemispherical endcap (Anderson: refer to the annotated Figure 3, see above).
Regarding claim 18, Anderson in view of Curlee, and further in view of Lee, teaches the invention as substantially claimed, see above, and further teaches wherein the aperture and the structured surface are positioned on the cylindrical portion of the elastomeric oblong member (Anderson: refer to the annotated Figure 3, see above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4,141,588) in view of Curlee (US 3,460,828), and further in view of Westwood (US 20030100417).
Regarding claim 9, Anderson in view of Curlee teaches the invention as substantially claimed, see above, but fails to teach: wherein the textured surface comprises at least one rib or stud.
Westwood teaches an analogous invention (Figure 1) wherein a textured surface (the surface of the central portion 4 which comprises the nodules 3; paragraphs 0011 and 0013; Figure 1) of a member (the exercise device 1) comprises at least one rib or stud (the nodules 3; paragraph 0013; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the textured surface of the elastomeric oblong member of Anderson’s invention modified in view of Curlee such that it comprises at least one rib or stud, as taught by Westwood, in order to provide for grip between the fitness device and a surface, wherein the “grip may be important in the case of carpet for example where an inflatable thermoplastic exercise device might otherwise tend to slip out from underneath the exercising person” (Westwood: paragraph 0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784